723 So. 2d 936 (1999)
Ida GOTT and L.D. Gott, Appellants,
v.
DEPARTMENT OF CHILDREN, YOUTH & FAMILIES, et al., Appellees.
No. 98-718.
District Court of Appeal of Florida, Third District.
January 20, 1999.
Metcalfe & Metcalfe and George L. Metcalfe, Coral Gables; Ada G. Llerena, for appellants.
Robin H. Greene, Miami; Nancy Schleifer and Richard Hong, Miami, for appellees.
Before SCHWARTZ, C.J., and JORGENSON and GERSTEN, JJ.
PER CURIAM.
The maternal grandparents of a dependent child seek review of the denial of their motion for visitation. We treat the present, unauthorized appeal as an application for certiorari, see Department of Health and Rehabilitative Serv. v. Honeycutt, 609 So. 2d 596 (Fla.1992), and deny relief on the ground that the trial court did not abuse its discretion in determining that the proposed visitation was not in the best interest of the child. § 39.509, Fla. Stat. (Supp.1998).
Certiorari denied.